United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3537
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of South Dakota.
Gerald Tokala Clifford,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 15, 2000

                                   Filed: May 1, 2000
                                    ___________

Before RICHARD S. ARNOLD, LAY, and BEAM, Circuit Judges.
                           ___________


PER CURIAM.

       Gerald Tokala Clifford was found guilty by a jury of possession with intent to
distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1) and distribution
of a controlled substance to persons under the age of twenty-one in violation of 21
U.S.C. § 841(a) and 21 U.S.C. § 859. He was sentenced to one year and one day in
prison.1 On appeal, Clifford argues that the district court erred in denying his motion
to suppress evidence on the ground that exigent circumstances supported the
warrantless entry and search of his motel room. He also claims that the evidence
presented at trial was insufficient to support his conviction. Having carefully reviewed
the record and the parties' briefs, we find no error requiring reversal, and affirm the
defendant's conviction without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota.

                                          -2-